ORDER
SWEIGERT, District Judge.
This cause came on for hearing on October 1, 1971, upon the Claimant’s Motion for Decree of Condemnation and for Relabeling and Reworking and the parties’ original Cross-Motions for Summary Judgment. The matter was submitted to the Court that day on the written record and upon Claimant’s admission in open Court that the libeled articles exceeded 30% in fat content as alleged by plaintiff.
It is therefore ordered, adjudged and decreed:
1. That judgment shall be for the Plaintiff, United States of America, and against the Defendant, 2,623 Pounds, More or Less, of Veal and Beef, and against its Claimant, Chip Steak Company for reasons set forth in the Court’s Memorandum of Decision filed by this Court on April 28, 1971, to which reference is hereby made.
2. That the libeled articles, 2,623 Pounds, More or Less, of Veal and Beef are hereby seized, condemned and forfeited to the Plaintiff.
3. That the United States Marshal for the Northern District of California shall destroy said Defendant articles and file a return within 10 days of said destruction.
4. Such destruction shall be stayed for a period of twenty (20) days from the date of this Order to allow Claimant to bring the condemned articles into compliance with the rules and regulations of the Department of Agriculture under the supervision of that Department’s employees.